Citation Nr: 1627908	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  06-04 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 31, 2006 through November 12, 2012.

2.  Entitlement to an initial staged rating in excess of 50 percent for PTSD from November 13, 2012 through December 17, 2013.

3.  Entitlement to an initial staged rating in excess of 70 percent for PTSD from December 18, 2013.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to November 13, 2012.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Attorney


INTRODUCTION

The Veteran had active service from March 1969 to October 1971.

This case comes before the Board of Veterans' Appeals (BVA or Board) from April 2004 and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  This case was most recently before the Board in May 2015.

In November 2008 the Veteran delivered sworn testimony via video conference hearing before a Veterans Law Judge (VLJ) that is no longer employed by the Board.  Consequently, in March 2015 the Board advised the Veteran by letter that the law requires that the VLJ who conducts a Board hearing on appeal must participate in any decision on that appeal 38 C.F.R. § 20.707 (West 2014) and was asked whether he desired to have a new Board hearing.  In March 2015 the Veteran, through his representative, declined the offer for another hearing.


FINDINGS OF FACT

1.  From January 1, 2006 through December 17, 2013, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

2.  From December 18, 2013, the Veteran's PTSD with unspecified depressive disorder has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

3.  The evidence demonstrates that it was factually ascertainable that the Veteran was unemployable as a result of service-connected disability, in conjunction with his education and occupational experience, as of August 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD from January 31, 2006 through November 12, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial staged rating in excess of 50 percent for PTSD prior to December 18, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an initial staged rating in excess of 70 percent for PTSD from December 18, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for an effective date of August 10, 2006, for the grant of a TDIU under 38 C.F.R. § 4.16(a) have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).


Duty to Notify

As the September 2006 rating decision granted service connection for PTSD, that claim is now substantiated.  As such, the filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law.  The Board observes that as for rating the Veteran's PTSD, the relevant criteria have been provided to the Veteran, including in a June 2014 statement of the case.

In a March 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Service treatment records are associated with the claims file, as are identified VA and private medical records.  The Board finds that the rating examinations obtained in this case are adequate, as they considered the pertinent evidence of record, and included an examination of the Veteran and elicited subjective complaints and clinical measures and observations reported.  The examinations described the Veteran's PTSD in sufficient detail so that the Board is able to fully evaluate the claimed disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the November 2008 Board hearing, to assist the Veteran, the VLJ asked questions to determine if there was any evidence outstanding pertinent to the claims and also asked questions to help direct the Veteran's testimony concerning the onset of his unempolyability.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Legal Criteria

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Diagnostic Code 9411 addresses PTSD.  Under that code, a 50 percent rating for PTSD is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV [Diagnostic and Statistical Manual of Mental Disorders, 4th ed.].

Before undertaking analysis, it is notable that the Veteran is service-connected for PTSD, but not for disorders such as an adjustment disorder, which has also been diagnosed.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

A September 2006 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective January 31, 2006.  In April 2014 the RO increased the rating to 50 percent, effective November 13, 2012, and to 70 percent, effective December 18, 2013.



Initial rating in excess of 30 percent for PTSD prior to November 13, 2012

The evidence for this claims period includes primarily August 2006 and March 2007 VA PTSD examinations.  At those examinations the Veteran was diagnosed with PTSD (with depressive symptoms) and was assigned GAF scores of 58.

While the evidence of record for this time period does not show such symptoms as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, the Veteran's report of symptoms indicate some disturbances of motivation and mood, and the examiner specifically noted that the Veteran was having difficulty in establishing and maintaining effective work and social relationships.  In this regard, the August 2006 and March 2007 VA PTSD examiners did not dispute the Veteran's contention that his work was dependent on a significant accommodation allowed by his employer, a fact corroborated by a November 2008 letter form the Veteran's employer.  Further, the Veteran has little contact with people outside his family, and even indicated that his wife would socialize without him, including taking trips out of town.  Similarly, the Veteran indicated that he would go to the grocery store with his wife but would usually stay in the car by himself.

As such criteria as difficulty in establishing and maintaining effective social and occupational relationships, and disturbances of motivation and mood are shown, the Board concludes that the Veteran has shown symptoms associated with PTSD that more nearly approximate the criteria for a 50 percent rating from January 31, 2006 through November 12, 2012.

In finding that a rating of 50 percent for PTSD is warranted from January 31, 2006 through November 12, 2012, the Board must now determine if the Veteran is entitled to a rating in excess of 50 percent for PTSD for the time period from January 31, 2006 through December 17, 2013.



Rating in excess of 50 for PTSD from January 31, 2006 through December 17, 2013.

A review of the evidence for this time period does not reveal symptoms such as obsessional rituals which interfere with routine activities, depression affecting the ability to function independently, or spatial disorientation.  Further, the GAF scores assigned during the appeal period (58, August 2006; 58, March 2007; 55, November 2012) reflect just moderate PTSD symptoms.  The Veteran's identified symptoms, including depressed mood, anxiety, suspiciousness, sleep impairment, and disturbances of motivation and mood, and the severity of those symptoms, correspond to the GAF scores assigned during the appeal period (58, August 2006; 58, March 2007; 55, November 2012), reflecting just moderate PTSD symptoms.

As for the Veteran's social functioning, the Board notes that the Veteran was married during this time period and, while indicating that he did not like visiting his grandchildren, he did have frequent contact with his own children.  The Veteran was also working during this time period, and employment difficulties that he faced were described as being mostly physical as opposed to psychological.  Such findings tend to reflect moderate levels of PTSD symptoms, and a review of the clinical findings from the psychiatric records do not reveal symptoms which more closely approximate the criteria for a rating of 70 percent.  As such, a rating in excess of 50 percent for PTSD is not warranted at any time during the pertinent appeal period.

Rating in excess of 70 percent for PTSD from December 18, 2013.

The evidence from December 18, 2013 does not indicate that the Veteran has symptoms due to PTSD such as gross impairment in thought processes or communication.  No formal speech or cognitive disorder related to PTSD has been suggested by any of the examiners.  Acts of violence to others have not been noted, and there has been nothing resembling a pattern of grossly inappropriate behavior.  Further, disorientation to time or place, or memory loss for names of close relatives due to PTSD, or just minimal hygiene, has not been shown.  The Veteran has been able to maintain, albeit with difficulty, a marriage of decades duration.  While the Veteran had employment difficulties, much of his employment difficulties have been attributed to physical problems, even by the Veteran himself.  No examiner has indicated that the Veteran has total occupational impairment due to PTSD, alone.  Further, there have been no findings indicative of poor judgment or a lack of insight.  Based on the foregoing, a rating in excess of 70 percent for PTSD from December 18, 2013 is not warranted.

Conclusion to PTSD claim

In sum, an initial rating of 50 percent for PTSD from January 31, 2006 through November 12, 2012 is warranted, a rating in excess of 50 percent for PTSD prior to December 18, 2013 id not warranted, and a rating in excess of 70 percent for PTSD from December 18, 2013 is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning PTSD.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to identify a specific level of disability of PTSD according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's PTSD and depression has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's PTSD and depression is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that the Veteran's PTSD and additional service-connected disabilities are so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression and sleep impairment are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Entitlement to a TDIU prior to November 13, 2012.

TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability.  38 C.F.R. § 4.16(a) (2015).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within one year from that date.  Otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

A July 2015 rating decision granted TDIU, effective November 13, 2012.

At the time of the TDIU grant, the Veteran's service-connected disabilities were PTSD, rated 70 percent; gunshot wound of muscle group XIV, rated 30 percent; right palm ulnar nerve lesion and weakness, rated 10 percent; sciatic nerve injury associated with gunshot wound, rated 10 percent; tinnitus, rated 10 percent; right shin scar, rated noncompensable; and bilateral hearing loss, rated as noncompensable.

The Veteran's combined service-connected disability rating for compensation has been 40 percent from October 19, 1971; 60 percent from January 31, 2006; 80 percent from November 13, 2012; 90 percent from December 18, 2013.  As noted, TDIU was granted, effective November 13, 2012.

A review of the August 2006 and March 2007 VA PTSD examinations reveal that even though the Veteran was working at those times, the Veteran related that he was having employment difficulties, and such has been confirmed by November 2008 and June 2010 letters from his employer.  The Veteran made similar comments about his employment at a May 2007 VA general medical examination, essentially indicating that he would work when he felt good enough to do so.  At his November 2008 Board hearing, the Veteran testified (November Board hearing transcript, pages 4, 10) that he was finally unable to work at all after a fall that occurred sometime in January 2008.  The Veteran's testimony and the evidence of record reflects that the Veteran's inability to work was due to a combination of his service-connected disabilities acting together.

In a December 2011 and March 2015 Individual Unemployability Assessment, a private vocational consultant (C.B., M.ED, CDMS) provided a comprehensive review and analysis of the Veteran's occupational and medical history and opined that the Veteran had become unable to secure or follow any substantially gainful employment since at least August 2006, due to the combined effects of his service-connected disabilities.  C.B. noted that the Veteran's employment from August 2006 had only been possible due to the "sheltered" and "family directed" nature of his employment (his employer was a business owned by his daughter and son-in-law), employment that allowed him to take frequent breaks, work flexible hours, and take time off for medical conditions as desired.

A review of the evidence of record, including determinations made in this decision, indicates that the Veteran first met the percentage rating standards to be considered for individual unemployability, effective January 31, 2006.  38 C.F.R. § 4.16(a) (2015).  The evidence shows that his service-connected disabilities prevented him from engaging in substantially gainful employment consistent with his education and occupational experience as of August 1, 2006.  Accordingly, an effective date of August 1, 2006, is warranted in this case for TDIU pursuant to 38 C.F.R. § 4.16(a).  38 C.F.R. §§ 3.400(o)(2), 4.16(a) (2015).












ORDER

An initial rating of 50 percent, but no higher, for PTSD from January 31, 2006 through November 12, 2012, is granted, subject to the applicable law governing the award of monetary benefits.

An initial staged rating in excess of 50 percent for PTSD prior to December 18, 2013 is denied.

An initial staged rating in excess of 70 percent for PTSD from December 18, 2013 is denied.  

An effective date of August 1, 2006, for the grant of a TDIU is granted, subject to the applicable law governing the award of monetary benefits.
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


